DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed 12 October 2020.  Claims 1-20 are pending and have been examined.  Claims 21-49 were cancelled in a preliminary amendment.

Double Patenting

Claims 1-20 of this application is patentably indistinct from claim 1-20 of Application No. 17/068,624. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Examiner’s Note


The claim recites the combination of additional elements of receiving, environment monitoring environmental data of a building in order to determine an operational score in order to manage building operations. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying sensor monitored environmental data and establishing operations improvements which provides a specific improvement over prior systems, resulting in an improved monitoring and interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Hedley et al. (U.S. Patent Publication 2010/0286937 A1) (hereafter Hedley).

	Referring to Claim 1, Hedley teaches a method, comprising:

at a device with one or more processors and a memory: (see; par. [0006] of Hedley teaches processors and memory).

receiving, via a plurality of environment monitoring sensors positioned in at least one monitored building environment, building monitoring data (see; par. [0042] of Hedley teaches receiving data from sensors that monitors a building including environmental data).

determining, for the at least one monitored building environment and based on the building monitoring data, a building operations score set corresponding to a building operations metric set (see; par. [0413] of Hedley teaches providing scores in a dashboard to facilitate control strategies of the building for better decision making, Figure 2 discloses a diagram depicting different building data sets that are collected, that are measured and verified in order to make changes as part of enterprise energy management system).

determining, for the at least one monitored building environment, an overall building operational score based on the building operations score set (see; par. [0045] of Hedley teaches determining an overall data for a scorecard as well as a baseline report of facility performance, which includes par. [0413] scores, fig. 19 provides a analytics report).


	Referring to Claim 2, see discussion of claim 1 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

receiving building system financial data for the at least one monitored building environment (see; par. [0182] of Hedley teaches a dashboard that provides insight and complimentary content including financial impact data (i.e. financial data)).

generating a building operations financial score set corresponding to the building operations metric set based on at least the building system financial data (see; par. [0182] of 


	Referring to Claim 3, see discussion of claim 2 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

retrieving, in real-time, building system rate data from a smart utility system (see; par. [0138]-[0139] of Hedley teaches real time collection of building data, par. [0055] utilizing a smart utility system, including par. [0322] real time electric pricing data to correlate, and provide par. [0413] a score to make better decisions).

generating, utilizing the building system rate data, at least one building operations financial score of the building operations financial score set (see; par. [0182] of Hedley teaches providing a dashboard that includes financial data, based on par. [0413]-[0416] real time score including energy impact, which are used par. [0266] for financials thresholds).


	Referring to Claim 4, see discussion of claim 2 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

causing rendering of a user interface dashboard that comprises at least a building operations financial score of the building operations financial score set (see; Fig. 19A and Fig. 22A of Hedley teaches a dashboard with financials including the scoring to include a percent variance where the data includes financial data from multiple aspects of the building (i.e. score set)).


Referring to Claim 5, see discussion of claim 2 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

causing rendering of a user interface dashboard that comprises the building operations financial score set and a benchmark financial standard set (see; par. [0082]-[0080]-[0083] of Hedley teaches generating dashboards to provide actionable information to reduce energy reduction and cost savings, including par. [0134] and par. [0167] performance and benchmark of operation data including financial).


	Referring to Claim 6, see discussion of claim 1 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

causing rendering of a user interface dashboard that comprises at least the building operations score set and an benchmark operational score set (see; par. [0210]-[0220] of Hedley teaches generating a benchmark report and building operations scorecards).


	Referring to Claim 7, see discussion of claim 1 above, while Hedley teaches the method above, Hedley further discloses a method having the limitations of:

receiving the building monitoring data from at least one of the plurality of environment monitoring sensors in real-time (see; Figure 8A of Hedley teaches a diagram that provides an example of a detailed scorecards, collected from a building that is based on par. [0199] real time monitoring).


Referring to Claim 8, Hedley teaches a system.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 9, see discussion of claim 8 above, while Hedley teaches the system above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 10, see discussion of claim 9 above, while Hedley teaches the system above Claim 10 recites the same or similar limitations as those addressed above in claim 3, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 11, see discussion of claim 9 above, while Hedley teaches the system above Claim 11 recites the same or similar limitations as those addressed above in claim 4, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 12, see discussion of claim 9 above, while Hedley teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 13, see discussion of claim 9 above, while Hedley teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 14, see discussion of claim 8 above, while Hedley teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 7, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 15, Hedley teaches a non-transitory computer readable storage medium.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 16, see discussion of claim 15 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 16 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 16 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 16 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 19 recites the same or similar limitations as those addressed above in claim 5, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 20, see discussion of claim 16 above, while Hedley teaches the non-transitory computer readable storage medium above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Eckenrode et al. (U.S. Patent Publication 2020/0057827 A1) discloses building performance assessment system and method.
Enck (U.S. Patent Publication 2016/0210569 A1) discloses systems and methods for building performance improvement.
GETTINGS et al. (U.S. Patent Publication 2015/0310720 A1) discloses environmental monitoring device.
Cardno et al. (U.S. Patent Publication 2011/0261049 A1) discloses methods, apparatus and systems for data visualization and related applications.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623